DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 June 2021 has been entered.  Claims 1, 9-11, 14, 16, and 20 are currently amended.  Claims 2-4, 15, and 17 are canceled.  Claims 23-24 are newly added.  Claims 1, 5-14, 16, and 18-24 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 16, and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide antecedent basis for the claimed limitation that “the PWM signal is connected to a gate pin of the MOSFET”, as required in claims 23-25. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11-13, 16, 19-20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Rejniak et al. (Published U.S. Patent Application No. 20170122121) and Mahawili (Published U.S. Patent Application No. 20100295305).
Regarding claim 1, Hampton (Fig. 1-9) teaches a vent (air delivery register 60) for use in a heating, ventilation, or air conditioning “HVAC” system (HVAC (heating, ventilating, air conditioning) unit 15), comprising: 
a housing (see Fig. 3) including an inlet for receiving airflow (see Fig. 3, air flow arrows 72 and 73 flowing into the air diffuser register 60), an outlet for passing air into an associated room (air diffuser portion 61), and a passageway between the inlet and the outlet (see Fig. 3); and 
an air turbine (turbine 80) positioned within the passageway for selectively enabling and preventing the airflow from the inlet to the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”; Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”), wherein the air turbine is mounted onto a shaft (rotatable supported air turbine hub 82 must be mounted onto a shaft to be both rotatable and supported) and has a size and shape that substantially corresponds to a size of the passageway (see Fig. 3); 
a motor connected to the shaft (Col. 8 ll. 23-31, “register flow control unit is made up of two major elements, the first of which is an electronic control box 75, as indicated in FIG. 3, that is electrically coupled via leads 75, 76 to an output from a DC generator not shown but mounted within a rotatable supported air turbine hub 82. The hub 82 also forms the rotor of the DC generator. The generator could also be an AC generator with an alternating current output that could be rectified to provide DC power”); 
wherein the air turbine is selectively operable between a first (free wheeling or freewheeling mode) and a second state (braking function, generator shorted, rotation impeded mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”), and the motor converts a kinetic energy of the air turbine into electrical power that charges a power storage unit (Col. 11 ll. 12-18, “It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142”) that powers a microcontroller (logic unit 150) that controls the vent (Col. 3 ll. 21-29, “electrically powered and electrically self sufficient register air flow control unit includes an electrical generator to provide power in response to flow of air through the register from the supply duct. The generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”); and 
wherein, in the second state, the microcontroller is powered by the power storage unit (Col. 3 ll. 25-29, “generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”) and is configured to output a signal that controls an active load circuitry (Col. 5 ll. 27-30, “the logic circuit provides the output signal which controls the loading of the generator whenever a preselected combination of output signals from the HVAC temperature detection circuit”, wherein the signal is carried from logic unit 150 to latching relay 152 via lead 151) that controls a load associated with the motor to modulate a speed of the air turbine and the airflow through the passageway and the outlet (Col. 11 ll. 22-40, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition which will provide a maximum reduction in air speed past the turbine 80. This results in significantly reduced air flow through the register air flow control unit 100 and an delivery register 60 in particular. It should be understood that the invention contemplates as included with in the language of the claims solid state electronic devices in place of for example, the latching relay 152”).
Hampton is silent regarding 
the turbine is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway; 
a motor connected to the longitudinally extending shaft. 
However, Rejniak (Fig. 11A-11B, 14A-14B) teaches 
a turbine (inline turbine/impeller 1108, Para. 58, “FIGS. 14a-14b illustrate a top view and a side view, respectively, of the inline turbine/impeller 1408”) is mounted onto a longitudinally extending shaft and extends longitudinally across the outlet and has a size and shape that substantially corresponds to a size of the passageway (see Figs. 11A-11B, turbine/impeller 1108 extends longitudinally across the main line 1101 with shaft attached to shaft coupling 1118; see Figs. 14A-14B, inline turbine/impeller 1408 extends longitudinally across the main line 1401 and is shown to have a size and shape that substantially corresponds to a size of the passageway); 
a motor connected to the longitudinally extending shaft (Para. 55, “shaft coupling 1118 is illustrated, showing the coupling between the generator 1105 and turbine 108 [sic]”); 
wherein the turbine is freely rotatable with respect to the housing so that the flow is movable through the passageway, and the motor converts a kinetic energy of the turbine into electrical power (Para. 33, “spinning turbine, or impeller (e.g., 704b) mechanically coupled to the generator (505) may now spin at high rpm producing sufficient electrical power to switch the transfer switch (101, 401)”). 
It would have been obvious to one skilled in the art at the time of the invention to include the longitudinally mounted turbine and longitudinally extending shaft by simple substitution of one known element for another to obtain predictable results as taught by Rejniak into the teachings of Hampton because it does no more than yield predictable results of providing an alternate, but equally well-known, orientation for the turbine, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Furthermore, one of ordinary skill in the art would have considered the turbine design of Rejniak to be beneficial, as it would provide a greater impediment to airflow when in the second (unmoving) state, and would therefore provide for a greater reduction in airflow. 
Hampton is silent regarding the signal being a pulse-width-modulation "PWM" signal. 
However, Mahawili (Fig. 6) teaches a load control system, wherein the microcontroller is configured to output a pulse-width-modulation "PWM" signal that controls an active load circuitry that controls a load (Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor. Based on the available power determined from the calculated input impedance along with what is compared to the known available power, DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3. By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”). 
It would have been obvious to one skilled in the art at the time of the invention to include the PWM signal by applying a known technique to a known device ready for improvement to yield predictable results as taught by Mahawili into the teachings of Hampton because it does no more than yield predictable results of ensuring that the load applied is more granularly controllable (Mahawili:  Para. 47, “By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, it would appear from the Applicant’s disclosure that the type of signal used is merely a design choice rather than a critical feature of the instant invention (Para. 46, “the control energy injected from the microcontroller 250 to the active load circuitry 253, for example, PWM signal, a voltage control signal, etc., is used to set the desire load for breaking control”), and it would appear that the PWM signal would perform equally as well as any similar control signal which could be used to set or control an electrical load.  The Applicant has not disclosed that having the PWM signal solves any stated problem or is for any particular purpose.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make control signal a PWM signal, because the specific type of signal does not appear to provide unexpected results, only to convey information or instructions. 

Regarding claim 6, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1, wherein the longitudinally extending shaft passes through a surface of the housing (Rejniak:  see Fig. 11B, shaft of inline turbine/impeller 1108 passes through the wall of the main line 1101 to connect with the shaft coupling 1118).

Regarding claim 7, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1, further comprising a transceiver (Hampton:  Col. 10 ll. 52-54, “wireless IR signals 53, 54 are received by infrared (IR) receiver 121 which in turn provides a signal out on lead 122”, meaning the IR receiver 121 both receives and transmits a signal).

Regarding claim 8, Hampton in view of Rejniak and Mahawili teaches the vent of claim 7, wherein the power storage unit powers the transceiver (Hampton:  see Fig. 6 and 8, IR receiver 121 is part of wireless air flow control signal detection and decoding unit or circuit 120 is part of register flow control unit 100; Col. 3 ll. 21-29, “electrically powered and electrically self sufficient register air flow control unit includes an electrical generator to provide power in response to flow of air through the register from the supply duct. The generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”). 

Regarding claim 9, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1, wherein a total current generated by the motor (Hampton:  hub 82 forming DC generator) is a sum of a first current that is required by a power conversion circuitry that charges the power storage unit (Hampton:  see in Fig. 8 that the hub 82 forming DC generator is connected to rechargeable battery/power supervisor and recharge unit 140 via leads 76, 77) and a second current that passes through the active load circuitry (Hampton:  turbine/generator load control 160; due to the latching relay 152 of the turbine/generator load control 160 functioning as a shorting load, the sum of the current delivered to either leads 77/76 or leads 75/76 would be the same) and is set by a PWM duty cycle of the PWM signal (Mahawili:  Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor. Based on the available power determined from the calculated input impedance along with what is compared to the known available power, DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3. By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”).

Regarding claim 11, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1, further comprising one or more environmental sensors for monitoring one or more environmental parameters of the associated room (Hampton:  zone or room temperature sensor 38).

Regarding claim 12, Hampton in view of Rejniak and Mahawili teaches the vent of claim 11, further comprising a control station (Hampton:  wireless air flow control thermostats 30, 31) receiving the one or more environmental parameters (Hampton:  wireless air flow control thermostat 30, which includes conventional set temperature readout 33; manually operable temperature increase and decrease select buttons 34, 35; heating or cooling select button 36, and infra red (IR) transmitter 37) and transmitting instructions to the microcontroller to operate in either the first state or the second state based on the one or more environmental parameters (Hampton:  see Fig. 6, wireless airflow control signals 53, 54 are sent to the register flow control unit 100).

Regarding claim 13, Hampton in view of Rejniak and Mahawili teaches the vent of claim 11, wherein the one or more environmental sensors includes a temperature sensor for monitoring a temperature of the associated room (Hampton:  zone or room temperature sensor 38).

Regarding claim 16, Hampton (Fig. 1-10) teaches a heating, ventilation, or air conditioning “HVAC” system (see Fig. 1), comprising: 
one or more environmental sensors for monitoring one or more environmental parameters of an associated room (zone or room temperature sensor 38); 
a control station for receiving the one or more environmental parameters (wireless air flow control thermostats 30, 31); and 
one or more vents (air delivery register 60), each vent including: 
a housing (see Fig. 3) including an inlet for receiving airflow (see Fig. 3, air flow arrows 72 and 73 flowing into the air diffuser register 60), an outlet for passing air into an associated room (air diffuser portion 61), and a passageway between the inlet and the outlet (see Fig. 3); 
an air turbine (turbine 80) positioned within the passageway for selectively enabling and preventing the airflow from the inlet to the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”; Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”), wherein the air turbine is mounted onto a shaft (rotatable supported air turbine hub 82 must be mounted onto a shaft to be both rotatable and supported); 
a motor connected to the shaft (Col. 8 ll. 23-31, “register flow control unit is made up of two major elements, the first of which is an electronic control box 75, as indicated in FIG. 3, that is electrically coupled via leads 75, 76 to an output from a DC generator not shown but mounted within a rotatable supported air turbine hub 82. The hub 82 also forms the rotor of the DC generator. The generator could also be an AC generator with an alternating current output that could be rectified to provide DC power”); 
wherein, based on the one or more environmental parameters, the control station transmits instructions to the one or more vents to operate (see Fig. 9) in either a first state (free wheeling or freewheeling mode) and a second state (braking function, generator shorted, rotation impeded mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”), and the motor converts a kinetic energy of the air turbine into electrical power that charges a power storage unit (Col. 11 ll. 12-18, “It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142”) that powers a microcontroller (logic unit 150) that controls the vent (Col. 3 ll. 21-29, “electrically powered and electrically self sufficient register air flow control unit includes an electrical generator to provide power in response to flow of air through the register from the supply duct. The generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”); and 
wherein, in the second state, the microcontroller is powered by the power storage unit (Col. 3 ll. 25-29, “generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”) and is configured to output a signal that controls an active load circuitry (Col. 5 ll. 27-30, “the logic circuit provides the output signal which controls the loading of the generator whenever a preselected combination of output signals from the HVAC temperature detection circuit”, wherein the signal is carried from logic unit 150 to latching relay 152 via lead 151) that controls a load associated with the motor to modulate a speed of the air turbine and the airflow through the passageway and the outlet (Col. 11 ll. 22-40, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition which will provide a maximum reduction in air speed past the turbine 80. This results in significantly reduced air flow through the register air flow control unit 100 and an delivery register 60 in particular. It should be understood that the invention contemplates as included with in the language of the claims solid state electronic devices in place of for example, the latching relay 152”).
Hampton is silent regarding 
the turbine is mounted onto a longitudinally extending shaft; 
a motor connected to the longitudinally extending shaft. 
However, Rejniak (Fig. 11A-11B, 14A-14B) teaches 
a turbine (inline turbine/impeller 1108, Para. 58, “FIGS. 14a-14b illustrate a top view and a side view, respectively, of the inline turbine/impeller 1408”) is mounted onto a longitudinally extending shaft (see Figs. 11A-11B, turbine/impeller 1108 extends longitudinally across the main line 1101 with shaft attached to shaft coupling 1118; see Figs. 14A-14B, inline turbine/impeller 1408 extends longitudinally across the main line 1401 and is shown to have a size and shape that substantially corresponds to a size of the passageway); 
a motor connected to the longitudinally extending shaft (Para. 55, “shaft coupling 1118 is illustrated, showing the coupling between the generator 1105 and turbine 108 [sic]”); 
wherein the turbine is freely rotatable with respect to the housing so that the flow is movable through the passageway, and the motor converts a kinetic energy of the turbine into electrical power (Para. 33, “spinning turbine, or impeller (e.g., 704b) mechanically coupled to the generator (505) may now spin at high rpm producing sufficient electrical power to switch the transfer switch (101, 401)”). 
It would have been obvious to one skilled in the art at the time of the invention to include the longitudinally mounted turbine by simple substitution of one known element for another to obtain predictable results as taught by Rejniak into the teachings of Hampton because it does no more than yield predictable results of providing an alternate, but equally well-known, orientation for the turbine, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Furthermore, one of ordinary skill in the art would have considered the turbine design of Rejniak to be beneficial, as it would provide a greater impediment to airflow when in the second (unmoving) state, and would therefore provide for a greater reduction in airflow. 
Hampton is silent regarding the signal being a pulse-width-modulation "PWM" signal. 
However, Mahawili (Fig. 6) teaches a load control system, wherein the microcontroller is configured to output a pulse-width-modulation "PWM" signal that controls an active load circuitry that controls a load (Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor. Based on the available power determined from the calculated input impedance along with what is compared to the known available power, DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3. By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”). 
It would have been obvious to one skilled in the art at the time of the invention to include the PWM signal by applying a known technique to a known device ready for improvement to yield predictable results as taught by Mahawili into the teachings of Hampton because it does no more than yield predictable results of ensuring that the load applied is more granularly controllable (Mahawili:  Para. 47, “By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, it would appear from the Applicant’s disclosure that the type of signal used is merely a design choice rather than a critical feature of the instant invention (Para. 46, “the control energy injected from the microcontroller 250 to the active load circuitry 253, for example, PWM signal, a voltage control signal, etc., is used to set the desire load for breaking control”), and it would appear that the PWM signal would perform equally as well as any similar control signal which could be used to set or control an electrical load.  The Applicant has not disclosed that having the PWM signal solves any stated problem or is for any particular purpose.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make control signal a PWM signal, because the specific type of signal does not appear to provide unexpected results, only to convey information or instructions. 

Regarding claim 19, Hampton in view of Rejniak and Mahawili teaches the HVAC system of claim 16, wherein each vent further comprises a transceiver (Hampton:  Col. 10 ll. 52-54, “wireless IR signals 53, 54 are received by infrared (IR) receiver 121 which in turn provides a signal out on lead 122”, meaning the IR receiver 121 both receives and transmits a signal).

Regarding claim 20, Hampton in view of Rejniak and Mahawili teaches the HVAC system of claim 16, wherein a total current generated by the motor (Hampton:  hub 82 forming DC generator) is a sum of a first current that is required by a power conversion circuitry that charges the power storage unit (Hampton:  see in Fig. 8 that the hub 82 forming DC generator is connected to rechargeable battery/power supervisor and recharge unit 140 via leads 76, 77) and a second current that passes through the active load circuitry (Hampton:  turbine/generator load control 160; due to the latching relay 152 of the turbine/generator load control 160 functioning as a shorting load, the sum of the current delivered to either leads 77/76 or leads 75/76 would be the same) and is set by a PWM duty cycle of the PWM signal (Mahawili:  Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor. Based on the available power determined from the calculated input impedance along with what is compared to the known available power, DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3. By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”).

Regarding claim 22, Hampton in view of Rejniak and Mahawili teaches the HVAC system of claim 16, wherein the longitudinally extending shaft passes through a surface of the housing (Rejniak:  see Fig. 11B, shaft of inline turbine/impeller 1108 passes through the wall of the main line 1101 to connect with the shaft coupling 1118).

Regarding claim 23, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1, wherein the active load circuitry comprises a MOSFET (Hampton:  Col. 11 ll. 37-40, “It should be understood that the invention contemplates as included with in the language of the claims solid state electronic devices in place of for example, the latching relay 152”; Mahawili:  Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor”), wherein the PWM signal is connected to a gate pin of the MOSFET (Mahawili:  Para. 47, “DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3”, meaning the PWM signal will have to be transmitted to the gate pin of the MOSFET for it to be able to function as described).

Regarding claim 25, Hampton in view of Rejniak and Mahawili teaches the HVAC system of claim 16, wherein the active load circuitry comprises a MOSFET (Hampton:  Col. 11 ll. 37-40, “It should be understood that the invention contemplates as included with in the language of the claims solid state electronic devices in place of for example, the latching relay 152”; Mahawili:  Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor”), wherein the PWM signal is connected to a gate pin of the MOSFET (Mahawili:  Para. 47, “DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3”, meaning the PWM signal will have to be transmitted to the gate pin of the MOSFET for it to be able to function as described).

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Rejniak et al. (Published U.S. Patent Application No. 20170122121) and Mahawili (Published U.S. Patent Application No. 20100295305) as applied to claims 1 and 16 above, and further in view of Hachtmann et al. (Published U.S. Patent Application No. 20180170537).
Regarding claim 5, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1. 
Hampton in view of Rejniak and Mahawili is silent regarding the power storage unit comprising a supercapacitor. 
However, Hachtmann (Fig. 1-2) teaches an air turbine (aerial vehicle 110, Para. 41, “system 200 includes an aerial vehicle 210, which may include one or more hybrid drives 212 that may be operable to generate electrical energy and/or thrust for the aerial vehicle 210”), wherein the air turbine powers a power storage unit (energy storage/power transmission element 140), wherein the power storage unit comprises a supercapacitor (storage/power transmission element 140 can include an electrical storage device such as a battery or a supercapacitor).
It would have been obvious to one skilled in the art at the time of the invention to include the supercapacitor by simple substitution of one known element for another to obtain predictable results as taught by Hachtmann into the teachings of Hampton because it does no more than yield predictable results of providing a shorter charge-time for the power storage unit, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 18, Hampton in view of Rejniak and Mahawili teaches the HVAC system of claim 16. 
Hampton in view of Rejniak and Mahawili is silent regarding the power storage unit comprising a supercapacitor. 
However, Hachtmann (Fig. 1-2) teaches an air turbine (aerial vehicle 110, Para. 41, “system 200 includes an aerial vehicle 210, which may include one or more hybrid drives 212 that may be operable to generate electrical energy and/or thrust for the aerial vehicle 210”), wherein the air turbine powers a power storage unit (energy storage/power transmission element 140), wherein the power storage unit comprises a supercapacitor (storage/power transmission element 140 can include an electrical storage device such as a battery or a supercapacitor).
It would have been obvious to one skilled in the art at the time of the invention to include the supercapacitor by simple substitution of one known element for another to obtain predictable results as taught by Hachtmann into the teachings of Hampton because it does no more than yield predictable results of providing a shorter charge-time for the power storage unit, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Rejniak et al. (Published U.S. Patent Application No. 20170122121) and Mahawili (Published U.S. Patent Application No. 20100295305) as applied to claims 1 and 16 above, and with support from BCcampus (BCcampus Open Textbooks, College Physics, “Back Emf”, PDF provided, URL https://opentextbc.ca/physicstestbook2/chapter/back-emf/, Accessed 16 October 2019, Available 23 January 2012).
Regarding claim 10, Hampton in view of Rejniak and Mahawili teaches the vent of claim 1, wherein the load controls a back electromotive force associated with the motor and the speed of the air turbine (Hampton:  Col. 11 lines 9-18, “Direct current power is provided by leads 76, 77 which are connected across the stator windenings (not shown) contained within of the air turbine hub 82. It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142” and Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”).
Per BCcampus, “Back emf is zero when the motor is not turning, and it increases proportionally to the motor’s angular velocity”.  Therefore, as the invention controls the load across the generator to control the speed of the air turbine, and the rotation speed of the turbine is directly correlated with the back EMF of the motor, then the invention must control the back EMF of the motor to control the speed of the air turbine. 

Regarding claim 21, Hampton in view of Rejniak and Mahawili teaches the HVAC system of claim 16, wherein the load controls a back electromotive force associated with the motor and the speed of the air turbine (Hampton:  Col. 11 lines 9-18, “Direct current power is provided by leads 76, 77 which are connected across the stator windenings (not shown) contained within of the air turbine hub 82. It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142” and Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”).
Per BCcampus, “Back emf is zero when the motor is not turning, and it increases proportionally to the motor’s angular velocity”.  Therefore, as the invention controls the load across the generator to control the speed of the air turbine, and the rotation speed of the turbine is directly correlated with the back EMF of the motor, then the invention must control the back EMF of the motor to control the speed of the air turbine. 

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (U.S. Patent No. 5364304) in view of Mahawili (Published U.S. Patent Application No. 20100295305).
Regarding claim 14, Hampton (Fig. 1-9) teaches a vent (air delivery register 60), comprising: 
a housing (see Fig. 3) including an inlet for receiving airflow (see Fig. 3, air flow arrows 72 and 73 flowing into the air diffuser register 60), an outlet for passing air into an associated room (air diffuser portion 61), and a passageway between the inlet and the outlet (see Fig. 3); 
an air turbine (turbine 80) positioned within the passageway for selectively enabling and preventing the airflow from the inlet to the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”; Col. 5 lines 35-42, “the invention embraces a method of controlling air flow in an air circulation system. The method includes the steps of placing an air driven turbine coupled to drive a generator in an air flow path in the air circulating system and then loading the generator to cause the air driven turbine to reduce its rotary speed thereby obstructing air flow in the system and controlling air flow”), wherein the air turbine is mounted onto a shaft (rotatable supported air turbine hub 82 must be mounted onto a shaft to be both rotatable and supported); 
a motor connected to the shaft (Col. 8 ll. 23-31, “register flow control unit is made up of two major elements, the first of which is an electronic control box 75, as indicated in FIG. 3, that is electrically coupled via leads 75, 76 to an output from a DC generator not shown but mounted within a rotatable supported air turbine hub 82. The hub 82 also forms the rotor of the DC generator. The generator could also be an AC generator with an alternating current output that could be rectified to provide DC power”); 
wherein the air turbine is selectively operable between a first state (free wheeling or freewheeling mode) and a second state (braking function, generator shorted, rotation impeded mode); 
wherein, in the first state, the air turbine is freely rotatable with respect to the housing via the airflow so that the airflow is movable through the passageway and the outlet (Col. 2 lines 15-20, “An electrically powered and electrically self-sufficient register flow control unit 70 is shown in position to demonstrate the manner in which air flow, indicated air flow arrows 72 and 73 pass by the register flow control unit when a turbine 80 is in a freewheeling mode”), and the motor converts a kinetic energy of the air turbine into electrical power that charges a power storage unit (Col. 11 ll. 12-18, “It will be recalled that when air is flowing through the system, the flow of air will cause the air turbine 80 to turn thereby driving a DC generator within hub 82 and provide electrical power to recharge and maintain charged the rechargeable battery 141 via the power supervisor and recharge circuit 142”) that powers a microcontroller (logic unit 150) that controls the vent (Col. 3 ll. 21-29, “electrically powered and electrically self sufficient register air flow control unit includes an electrical generator to provide power in response to flow of air through the register from the supply duct. The generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”); and 
wherein, in the second state, the microcontroller is powered by the power storage unit (Col. 3 ll. 25-29, “generated electric power is delivered to the register air flow control unit to thereby maintain the register flow control unit electrically self sufficient and free from the need of any outside electrical power source”) and is configured to output a signal that controls an active load circuitry (Col. 5 ll. 27-30, “the logic circuit provides the output signal which controls the loading of the generator whenever a preselected combination of output signals from the HVAC temperature detection circuit”, wherein the signal is carried from logic unit 150 to latching relay 152 via lead 151) that controls a load associated with the motor to modulate a speed of the air turbine and the airflow through the passageway and the outlet (Col. 11 ll. 22-40, “logic unit 150 has a single output on lead 151 which is electrically connected to a latching relay 152 which when energized goes from a normally closed (NC) electrical contact position to a normally open (NO) electrical contact position. When the latching relay 152 is activated. The electrical leads 76 and 77 are shorted by movement of relay contact 152a from its NC position to its NO position. This shorting places a shorting load across the stator windings of the generator with turbine hub 82 which results in the air turbine 80 slowing its rotational movement until it has come to a stopped or nearly stopped condition which will provide a maximum reduction in air speed past the turbine 80. This results in significantly reduced air flow through the register air flow control unit 100 and an delivery register 60 in particular. It should be understood that the invention contemplates as included with in the language of the claims solid state electronic devices in place of for example, the latching relay 152”).
Hampton is silent regarding the signal being a pulse-width-modulation "PWM" signal. 
However, Mahawili (Fig. 6) teaches a load control system, wherein the microcontroller is configured to output a pulse-width-modulation "PWM" signal that controls an active load circuitry that controls a load (Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor. Based on the available power determined from the calculated input impedance along with what is compared to the known available power, DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3. By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”). 
It would have been obvious to one skilled in the art at the time of the invention to include the PWM signal by applying a known technique to a known device ready for improvement to yield predictable results as taught by Mahawili into the teachings of Hampton because it does no more than yield predictable results of ensuring that the load applied is more granularly controllable (Mahawili:  Para. 47, “By increasing the on time (i.e. the duty cycle of the PWM signals), more power will be delivered to the load. Conversely, by reducing the on time, less power will be delivered to the load”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, it would appear from the Applicant’s disclosure that the type of signal used is merely a design choice rather than a critical feature of the instant invention (Para. 46, “the control energy injected from the microcontroller 250 to the active load circuitry 253, for example, PWM signal, a voltage control signal, etc., is used to set the desire load for breaking control”), and it would appear that the PWM signal would perform equally as well as any similar control signal which could be used to set or control an electrical load.  The Applicant has not disclosed that having the PWM signal solves any stated problem or is for any particular purpose.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make control signal a PWM signal, because the specific type of signal does not appear to provide unexpected results, only to convey information or instructions. 

Regarding claim 24, Hampton in view of Mahawili teaches the vent of claim 14, wherein the active load circuitry comprises a MOSFET (Hampton:  Col. 11 ll. 37-40, “It should be understood that the invention contemplates as included with in the language of the claims solid state electronic devices in place of for example, the latching relay 152”; Mahawili:  Para. 47, “buck converters may contain a MOSFET, a MOSFET driver, and an inductor”), wherein the PWM signal is connected to a gate pin of the MOSFET (Mahawili:  Para. 47, “DSP 78 will adjust the on and off time of the MOSFETs via the PWM signals sent along PWM lines #1, #2, and #3”, meaning the PWM signal will have to be transmitted to the gate pin of the MOSFET for it to be able to function as described).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762